DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the internal stress" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the centroids" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the maximum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the absolute" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the maximum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the absolute " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the simulated damage area" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the von Mises stress" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10-11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jack et al. (U.S. Publication No. 20150377839).
Regarding claim 1, Jack teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Fig.1, 106) in communication with a processor (Fig.1, 100) and a display means (Fig.1, 104); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Paragraph 50); wherein the processor generates a plurality of A-scans of 
Regarding claims 4 and 14, Jack teaches wherein the ultrasonic transducer operates at a frequency between 5 and 15 MHz (Paragraph 93).
Regarding claims 8 and 16, Jack teaches wherein the C-scan for each of the plurality of gate regions of the test object is generated by calculating the maximum of the absolute value for the gate region of each of the plurality of A-scans (Paragraph 103).
Regarding claim 10, Jack teaches wherein the test object includes a plurality of layers (Abstract), wherein the processor generates an average B-scan for the test object (Paragraph 64), wherein the average B-scan is used to determine an average thickness of each of the plurality of layers (Paragraph 67), and wherein the plurality of gate regions is selected based on the average thickness of each of the plurality of layers (Paragraph 75).
Regarding claim 11, Jack teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Fig.1, 106) in communication .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Troy et al. (U.S. Publication No. 20210078177).
Regarding claims 2 and 12, Jack teaches all the features of claims 1 and 11 as outlined above, Jack is silent about a thermographic scanning device, wherein the thermographic scanning device performs an initial scan of the test object to find a potential damage area, and wherein the ultrasonic transducer operates on the potential damage area.
Troy teaches a thermographic scanning device, wherein the thermographic scanning device performs an initial scan of the test object to find a potential damage area, and wherein the ultrasonic transducer operates on the potential damage area (Paragraph 147).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a thermographic scanning device before use the ultrasonic transducer in Jack’s system because it would reduce the time needed to inspect a test subject.

Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Bergman (U.S. Publication No. 20130031979).
Regarding claims 3 and 13, Jack teaches all the features of claims 1 and 11 as outlined above, Jack is silent about a phased array ultrasonic scanning device, wherein the phased array ultrasonic scanning device performs an initial scan of the test object to 
Bergman teaches a phased array ultrasonic scanning device (Fig.6, 616 and paragraph 42), wherein the phased array ultrasonic scanning device performs a scan of the test object to find a potential damage area (Paragraph 46), and wherein the ultrasonic transducer (Fig.6, 402) operates on the potential damage area (Paragraph 40). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a phased array ultrasonic scanning device into Jack’s system because phased array ultrasonic scanning device performs better with highly attenuative composite structures.
The combination of Jack and Bergman is silent about the phased array ultrasonic scanning device performs an initial scan. However, Bergman teaches use the phased array ultrasonic scanning device (Fig.6, 616) and the ultrasonic transducer (Fig.6, 402) together (As shown in Fig.9 and paragraph 48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Bergman’s phased array ultrasonic scanning device (Fig.6, 616) before Bergman’s ultrasonic transducer (Fig.6, 402), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 19, Jack teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Fig.1, 106) in communication 
Jack is silent about a phased array ultrasonic scanning device, wherein the phased array ultrasonic scanning device performs an initial scan of the test object to find a potential damage area for the ultrasonic transducer to subsequently scan.
Bergman teaches a phased array ultrasonic scanning device (Fig.6, 616 and paragraph 42), wherein the phased array ultrasonic scanning device performs a scan of the test object to find a potential damage area (Paragraph 46) and the ultrasonic transducer (Fig.6, 402) to scan (Paragraph 40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a phased array ultrasonic scanning device into Jack’s system because phased array ultrasonic scanning device performs better with highly attenuative composite structures.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Bergman’s phased array ultrasonic scanning device (Fig.6, 616) before Bergman’s ultrasonic transducer (Fig.6, 402), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Bergman (U.S. Publication No. 20130031979) and Troy et al. (U.S. Publication No. 20210078177).
Regarding claim 20, the combination of Jack and Bergman teaches all the features of claim 19 as outlined above, the combination of Jack and Bergman is silent about a thermographic scanning device, wherein the thermographic scanning device performs an initial scan of the test object to find an initial inspection area, and wherein the phased array scanning device operates on the initial inspection area.
Troy teaches a thermographic scanning device, wherein the thermographic scanning device performs an initial scan of the test object to find an initial inspection area (Paragraph 147), and wherein the phased array scanning device (Paragraphs 135 and 139) operates on the initial inspection area (Paragraph 147).
.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Hall (U.S. Patent No. 20170284971).
Regarding claims 5 and 15, Jack teaches all the features of claims 1 and 11 as outlined above, Jack is silent about wherein the ultrasonic transducer is a spherically focused transducer and is disposed within a coupling fluid-filled chamber of a portable transducer housing assembly.
Hall teaches wherein the ultrasonic transducer is a spherically focused transducer (As shown in Fig.6) and is disposed within a coupling fluid-filled chamber of a portable transducer housing assembly (Paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a spherically focused transducer in Jack’s system because it would increase accuracy of Jack’s system.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Masaniello et al. (U.S. Publication No. 20040031337).

Castellano teaches based on the damage region for each of the plurality of C-scans of the test object, the processor generates a Finite Element Analysis (FEA) model of at least one portion of the test object, indicating the internal stress state in the test object (Abstract and paragraphs 321-322).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to calculate von Mises stress in Jack’s system because it would provide a more detailed characteristic of a test subject.
Regarding claim 18, Jack teaches all the features of claim 11 as outlined above, Jack is silent about based on the simulated damage area of the test object, the processor generates a Finite Element Analysis (FEA) model of at least one portion of the test object, indicating the von Mises stress in the test object.
Castellano teaches based on the simulated damage area of the test object, the processor generates a Finite Element Analysis (FEA) model of at least one portion of the test object, indicating the von Mises stress in the test object (Abstract and paragraphs 321-322).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to calculate von Mises stress in Jack’s system because it would provide a more detailed characteristic of a test subject.

s 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839).
Regarding claims 9 and 17, Jack teaches wherein the C-scan for each of the plurality of gate regions of the test object is generated by calculating a Fourier Transform to produce spectrum data for the gate region of each of the plurality of A-scans (Paragraph 104), applying a high pass filter, applying a low pass filter (Paragraph 103), and then numerically integrating absolute value of the spectrum data for the gate region of each of the plurality of A-scans (Paragraph 103).
Jack is silent about the high pass filter of 5 MHz and the low pass filter of 15 MHz.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the high pass filter of 5 MHz and the low pass filter of 15 MHz in Jack’s system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861